J. A32019/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                    v.                      :
                                            :
LATIFF A. HADI,                             :
                                            :
                          Appellant         :     No. 377 EDA 2014

           Appeal from the Judgment of Sentence November 26, 2013
              In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s).: CP-51-CR-0005036-2012

BEFORE: PANELLA, OLSON, and FITZGERALD,* JJ.

CONCURRING STATEMENT BY FITZGERALD, J.:FILED FEBRUARY 04, 2015

        I respectfully concur in the result reached by the majority—that

because Appellant’s notice of appeal was untimely, this appeal must be

quashed. I write separately to acknowledge that Appellant’s right to a direct

appeal has been curtailed by circumstances beyond his control—that his

attorney failed to file a timely post-sentence motion under the clear dictates

of Pennsylvania Rule of Criminal Procedure 720(A)(1) and (A)(3). 1      I also

note Appellant may seek reinstatement of his direct appeal rights nunc pro

tunc pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546.



*
    Former Justice specially assigned to the Superior Court.
1
  See Pa.R.Crim.P. 720(A)(1) (stating post-sentence motion shall be filed no
later than 10 days after imposition of sentence), (3) (“If the defendant does
not file a timely post-sentence motion, the defendant’s notice of appeal shall
be filed within 30 days of imposition of sentence[.]”).